Citation Nr: 1811358	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right humerus status post fracture, with residual degenerative joint disease, scars, and deformity (right shoulder disability).

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for left eye condition residuals, with chronic headaches.


ORDER

Entitlement to an evaluation in excess of 20 percent for a right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral hearing loss has not reached a level of disability beyond 10 percent.

2.  The Veteran was right hand dominant.

3.  Since August 18, 2011, the Veteran's right shoulder disability was manifested by pain, weakness, and fatigue with continued use.  There was no showing of nonfibrous union, nonunion, or loss of head (flail shoulder). 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for an evaluation in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1965 to March 1969.  He died in December 2016.  

Appellant, as the Veteran's surviving spouse, has been substituted as the claimant.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017); March 13, 2017 VA letter granting substitution request.  As the substituted claimant, the Appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.
His surviving spouse has been substituted as the appellant.  See March 13, 2017 VA substitution letter.   

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The jurisdiction of the case now rests with the RO in Muskogee, Oklahoma.

In his November 2013 VA Form 9, formal appeal to the Board, the late Veteran requested a hearing before the Board.  In a September 2017 telephonic communication, the appellant stated that she did not wish to have a hearing.  As such, the Board considers the hearing request withdrawn.  

While this appeal was pending, the RO increased the rating for the arm disability in a July 2017 decision.  The RO increased the arm disability rating from 10 percent to 20 percent, effective August 18, 2011.  Since that grant did not constitute a full grant of the benefits sought on appeal, the claim for increase is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for left eye condition residuals with chronic headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).
1.  HEARING LOSS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation between the time the increased rating claim is filed and the time a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86; DC 6100.

Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran's hearing loss disability is presently rated at 10 percent.  He was afforded a VA hearing examination in August 2012.  At that time, the Veteran's pure tone thresholds, in decibels were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
60
65
65
LEFT

35
60
75
70
Speech discrimination scores here showed 88 percent in the right ear and 84 percent in the left ear.

The record contains no additional pure tone threshold findings during the period on appeal.  In this case, the Veteran's pure tone threshold average of 65 decibels in his right ear as combined with percentage of speech discrimination of 88 percent, reached Level III.  In the Veteran's left ear the pure tone threshold of 70 decibels, combined with his percentage of speech discrimination of 84 percent for that ear, reached Level III.  The percentage evaluation under DC 6100, for Level III bilaterally is 0, which is less than the Veteran's present rating.  

In a statement dated in December 2012, the Veteran indicated that he believed his hearing was at a higher level of impairment.  The Veteran was competent to relate his personal experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran was not competent to provide evidence as to more complex medical questions.  The etiology and severity of hearing loss are complex medical questions which require medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau at 1377.

A mechanical formula has been provided for determining disability ratings for hearing loss.  According to the formula, and based on the medical evidence of record, the Veteran's hearing loss did not rise to a higher level of compensation at any point during the period on appeal. 

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 C.F.R. § 4.86, DC 6100 (2017).



2.  RIGHT SHOULDER DISABILITY

The Board notes that in his December 2012 statement, the Veteran indicated that he believed that he was entitled to a 20 percent rating due to the malunion with moderate deformity of the humeral head with weakness, pain, fatigue and lack of endurance.  The Veteran's right shoulder disability is currently evaluated as 20 percent disabling, effective August 18, 2011 (per July 25, 2017 rating decision).   
Secondly, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) as it pertains to muscular skeletal disabilities, VA examinations should record the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  Although the December 2012 VA examination did not identify the recorded motions as active, passive, and in weight bearing, the Veteran is deceased and unavailable for further examination.  As such, the claim must be decided on the present medical record.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The rating of the same disability under various diagnoses must be avoided.            38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When an evaluation of a disability is based upon limitation of motion, the Board must consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The minimum compensable rating has been in effect for the entire appeal period.  

The Veteran experienced a right shoulder disability that was fracture-related.  The DC for the humerus, DC 5202 commences at a 20 percent rating for humerus with symptoms of infrequent episodes and guarding of movement only at shoulder level.  A 30 percent rating is provided for marked or moderate deformity.  A 40 percent rating is provided for recurrent dislocation of the scapulohumeral joint.  A 50 percent rating is required for a fibrous union.  A 60 percent rating is required for non-union of the joints, false flail shoulder.  Finally, an 80 percent rating is provided for flail shoulder.

Disabilities of the joints can also be assigned a primary evaluation under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2017).

The Veteran filed a claim for an increase for his right shoulder disability in August 2011.  In an August 2012 rating decision, the rating was increased from noncompensable (zero percent) to 10 percent disabling, effective August 18, 2011.  A July 2017 rating decision increased the rating to 20 percent disabling, effective August 18, 2011.

The Veteran underwent a VA examination of his right shoulder in August 2012.  The examiner noted a diagnosis of right humerus status post fracture, with residual scars and deformity and degenerative joint disease of the right humerus.  The examiner noted that Veteran reported that the condition worsened had worsened since service, with chronic radiating arm pain and fatigue following use.  The Veteran was noted to be right hand dominant.  No flare ups were reported.  Range of motion testing was administered with the following results: flexion measured 165, abduction was 180, internal rotation was 90, external rotation was 90, and there was no change with repetitive use testing.  Muscle strength testing was normal.  The examiner noted palpable deformity and defect junction upper to the middle third of the right humerus, which was noted to be tender.  The surgical scars measured less than 39 square centimeters, and were not noted to be painful, tender, or unstable.  No guarding was found.  Right shoulder abduction was 5/5.  No ankylosis was detected.  The examiner did note mild arthritis.  The Veteran displayed no marked deformity, and did not show signs of guarding or flailing of the arm or shoulder.  See VA examination, August 2012.  

The Veteran was afforded a rating of 10 percent rating as of August 2011 for the noted period for traumatic arthritis, based on these reported symptoms.  

In December 2012, the Veteran's spouse submitted a statement in which she indicated that the Veteran suffered pain in the upper part of his right arm on a regular basis.  She stated that the motion that especially hurt him was to put on his shirts, jackets, etc., or lifting heavy objects.  See Veteran's spouse statement, December 2012.

A higher rating under DC 5003 for arthritis was not warranted during this period.
With respect to arthritis, a rating of 20 percent requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  There was no medical evidence of two or more joints being involved in the Veteran's shoulder disability during this rating period.  There was no report of incapacitating exacerbations in the medical information provided to the examiner by the Veteran, supporting a higher rating for arthritis.

The Veteran exhibited signs of limitation of motion.  As was noted in the VA examination, the Veteran suffered chronic pain and fatigue from use, further, his wife presented evidence that he experienced functional loss of his arm when performing certain tasks such as dressing.  In addition to the other applicable codes, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DCs any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to a higher rating under another applicable code, DC 5101 provides for a 30 percent rating for limitation of motion midway between the side and shoulder level.  A 40 percent rating is provided for 25 degrees from side to side.  The Veteran did not exhibit these symptoms, and as such is not entitled to a higher rating under this DC.  At no point during the applicable period has the Veteran's range of right shoulder motion been limited to 25 degrees from side or approximated such impairment, nor does the record contain evidence of ankyloses; fibrous union, nonunion, or loss of head of the humerus; or impairment of the clavicle or scapula.  
There is no medical evidence the Veteran suffered limitation of motion affecting his side or his side and shoulder.  The Veteran's limitation, as according to the description was with regard to his shoulder and performing daily tasks which required the use of his shoulder.  His limitation was not limited to 25 degrees however, and there was no sign of ankylosis or fibrous non-union.  The medical evidence did not show impairment of the clavicle or scapular, as such a higher rating is not warranted in this regard.

In this case, both the Veteran and his spouse indicated that the Veteran suffered functional loss due to painful motion of his shoulder.  He suffered radiating chronic pain and fatigue in his arm.  Pursuant to the examiner, he suffered fatigue on use of his harm.  The Veteran's day to day functions were limited, such as putting on his clothing, due to pain on movement.  As has been stated, the Veteran's normal activities were restricted due to his pain.  Based on his symptomatology, therefore, a higher rating of 20 percent is warranted during this period for loss of function as a result of pain under DeLuca.  A rating of 30 percent is not warranted for limited motion of the shoulder without evidence of limitation midway between the side and shoulder level.

As for the surgical scar that the Veteran had that was related to his right arm disability, when the Veteran was first afforded a disability rating for his right arm, he was also noted to have a scar.  The scar measured less than 39 square centimeters, and which was not painful, or tender.  There was no indication of any additional scarring or deformity.  

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has impermissible "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003. Statutes or regulations restricting the right to a benefit may have disfavored retroactive effects to the extent their application to a pending claim would extinguish the Veteran's right to benefits for periods before the statute or regulation took effect. 

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.). 38 C.F.R. § 4.118, DC 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R.        § 4.118, DC 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (2008).  A 10-percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R.    § 4.118, DC 7802 (2008).  A 10-percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 DC 7803 (2008).  A 10-percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R.         § 4.118, DC 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

Regarding claims for scars filed prior to October 23, 2008, which is the case here, the old criteria applies, however, a veteran has the right to request review under the revised criteria.  See 38 C.F.R. § 4.118.  In this case, the Board has considered both the old and new regulations; however, the new regulations for scars have been applied as they are most favorable to the Veteran.  Nevertheless, the old or new ratings are immaterial in this case because the Veteran's scar is not painful.  Thus, the correct DC to apply is the current DC 7805, as the Veteran has a non-painful, 39 square centimeter area scar which does not exceed six square inches.  Thus, the Veteran was not entitled to a separate rating for scarring.

Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent for the period since August 18, 2011.  38 U.S.C § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

Although the Board regrets the additional delay, a remand is necessary as to some issues to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 
38 C.F.R. § 3.159.
In a December 2012 statement, the Veteran stated that he was hospitalized in the Army hospital in Cam Rahn Bay (6th Convalescent Center, Cam Rahn Bay) in July 1967 for 7-10 days as a result of unknown swelling in his left eye.  The Veteran indicated that records regarding his hospitalization were attached to his statement.  However, only a photograph of the Veteran with an eye patch has been made a part of the record.  No medical records pertaining to his reported in-service hospitalization is of record in this claims file.  Because such records historically have sometimes been stored separately from service treatment records (STRs), efforts should be made to procure them on remand.

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate sources any records pertaining to the Veteran's reported hospitalization at Cam Rahn Bay Army Military Hospital in August 1967.  All reasonable attempts should be made to obtain such records, and all attempts should be documented in the claims file.  The Appellant should be notified if the AOJ is unable to obtain said records.
  
2. After the foregoing development has been completed to the extent possible, schedule for a VA examiner to perform a claims file review to determine the nature and etiology of the Veteran's claimed left eye disorder with headaches.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon, the VA examiner should specifically cite each reference material utilized.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The examiner should specifically opine as to:

a) Diagnose all left eye disorders that the Veteran experienced, to include any left eye disorders with chronic headaches.
 
b) Opine whether it is at least as likely as not (50 percent or more probability) that any left eye disorder with residuals was related to the Veteran's active service, to include any in-service injury.

3. Then, review and readjudicate the claim.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and afford them an opportunity to respond.  Then, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

	(CONTINUED ON NEXT PAGE)




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Oklahoma Department of Veterans Affairs   
Department of Veterans Affairs


